DETAILED ACTION
This action is written in response to the remarks and amendments dated 11/14/22. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments.
In view of the Applicant’s arguments, the Examiner withdraws all outstanding rejections under §101. The Examiner was persuaded that the claims, as amended, constitute a practical application of the identified mental processes, and also improve the functioning of the recited electronic devices.
Likewise, the Examiner was persuaded that the Applicant’s amendments overcome the outstanding rejections under §112(b); accordingly these rejections are withdrawn.

Claim Objections
The Examiner objects to the following errors in the claim. Appropriate correction is required; some possible corrections are suggested below.
Claims 1 and 12: “a weight corresponding to each of the participants[[,]] in the event information[[,]] and a main participant”.
Claims 9 and 11, : “the weight corresponding to each of the participants in the event information”.
Claim 10: “recommendation score of each of the candidate project”.
Claims 16 and 18: “generating the candidate projects, corresponding to the event information, of each of the participants according to a personal model of the participant and the event information”.
Claim 20: “corresponding to each of the candidate project, of each of the participant by the first electronic device”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Shidfar (US 2014/0310046 A1)
Cok (US 2013/0182963 A1)

Claims 1-7, 9-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shidfar and Cok.

Regarding claims 1 and 12, Shidfar discloses a virtual assistant negotiation system, (and a related method) comprising:
a first electronic device, corresponding to an initiator and configured to transmit an event information, and obtain a plurality of participants corresponding to the event information, a weight corresponding to each the participant in the event information, and a main participant among the participants ... ;
[0033] “In accordance with other exemplary embodiments, an interactive plan page may have a customizable background as well as a Summary of user related or Social gathering related events. Events so Summarized may include dates, times, locations, questions, answers, votes, vote tallies, decisions (made and pending), and a decision countdown timer associated with each decision showing days, hours, minutes and seconds remaining until the window to make a selection has expired. In accordance with various other embodiments, an interactive plan page may enable users to create new events, view a user's events and access a user's account.” (Emphasis added.)See also screenshot at fig. 11, reproduced below.
    PNG
    media_image1.png
    816
    671
    media_image1.png
    Greyscale
[0036] “In an exemplary embodiment, the system pulls friends of the user from a Facebook API, displays the friends, and allows a planner to select those friends which they would like to join their social gathering.” (Emphasis added.) The Examiner interprets ‘initiator’ as encompassing the ‘planner’ disclosed by Shidfar, and ‘main participant’ as encompassing any of users 1-3 illustrated in figure 11.[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.” (Emphasis added.)
5a plurality of second electronic devices, corresponding to the participants and configured to receive the event information, wherein each of the second electronic devices is further configured to generate and transmit a plurality of candidate projects according to the event information;
[0034] “With continued reference to FIG. 1, upon receiving display of the interactive plan page, a user may proceed to, for example, share a social gathering with other users, ask questions, add suggestions and the like.” (Emphasis added.)See also relevant screenshots in fig. 6 (“Allow Others to Suggest Answers”) and figs. 13-15. The Examiner notes that the interface described throughout Shidfar is one for collaborative event planning by a plurality of users, each using their own device, e.g. a mobile device. See e.g. fig. 36.
wherein the first electronic device is further configured to receive the candidate 10projects, select at least one portion of the candidate projects to serve as recommended projects and make a decision according to opinions, for the recommended projects, provided by the second electronic device corresponding to the main participant among the participants.
[0039] “With continued reference to FIG. 1, when a suggestion is received from a user. Such as via a Suggestion page, the Suggestion may be assigned a rank. Ranking Suggestions helps to reduce the occurrence of no one suggestion receiving majority approval as may occur when there are various options given to a group and the group is asked to make a decision. Decision ranking helps to ensure that a group comes to a decision around a given question by the deadline for that question. Decision ranking takes into account Votes for an answer as well as factors specific to the planner Voting including, but not limited to, a time at which the planner voted, hierarchy, a number of Social gatherings a planner has been involved in, a number of questions a planner has asked, a number of Suggestions a planner has made, and a number of purchases a planner has made in the system.” (Emphasis added.)[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.” (Emphasis added.)
Cok discloses the following further limitation which Shidfar does not disclose:
obtain a plurality of participants corresponding to the event information, a weight corresponding to each the participant in the event information, and a main participant among the participants according to a group relationship table corresponding to the event information.

    PNG
    media_image2.png
    167
    664
    media_image2.png
    Greyscale
Cok fig. 2. See also [0039] describing relationship weight table. The Examiner interprets “main participant” as encompassing any of individuals X, Y, or A.
At the time of filing, it would have been obvious to a person of ordinary skill to use a relationship weight table (as disclosed by Cok) for vote weighting in a party planning system such as Shidfar. The later explicitly disclosed a weighted voting technique (see [0040], reproduced above); however, the specifics on how to weight each participant are beyond the scope of that disclosure. Cok provides one such method for weighting. This techniques enables the planner to give additional consideration to the votes of the most important people for a particular party. Real-world parties often have one or more guests of honor, for instance if the party is a birthday party, wedding, or retirement party.

Regarding claims 2 and 13, Shidfar discloses the further limitation wherein the first electronic 15device is configured to orderly transmit the recommended projects to the second electronic device corresponding to the main participant according to a sequence of the recommended projects for the main participant to make a determination and provide the opinions on whether to agree the recommended projects via the second electronic device.
[0039] “With continued reference to FIG. 1, when a suggestion is received from a user. Such as via a Suggestion page, the Suggestion may be assigned a rank. Ranking Suggestions helps to reduce the occurrence of no one suggestion receiving majority approval as may occur when there are various options given to a group and the group is asked to make a decision. Decision ranking helps to ensure that a group comes to a decision around a given question by the deadline for that question. Decision ranking takes into account Votes for an answer as well as factors specific to the planner Voting including, but not limited to, a time at which the planner voted, hierarchy, a number of Social gatherings a planner has been involved in, a number of questions a planner has asked, a number of Suggestions a planner has made, and a number of purchases a planner has made in the system.” (Emphasis added.)

Regarding claims 203 and 14, Shidfar discloses the further limitation wherein when the main participant provides the opinions to oppose the recommended projects via the second electronic device to the first electronic device, the first electronic device re-generates the recommended projects for the main participant to make the determination and provide the opinions on whether to agree the recommended 25projects via the second electronic device.
Fig. 13, illustrating Yes/No vote buttons for two different restaurants.[0088] “Users can select “I'm In or “I’m Out’, and their vote will be tallied on the Rundavoo pages.”Additionally, the Examiner notes that a vote for a particular option is equivalent to an expression of opposition for all other options.See also [0039] (reproduced above) regarding ranking information according to votes so as to achieve a group consensus.

Regarding claims 4 and 15, Shidfar discloses the further limitation wherein when the main participant provides the opinions to agree one of the recommended projects via the second electronic device to the first electronic device, the first electronic device selects the recommended project agreed by the second electronic device to serve as a 30final project.
Fig. 13, illustrating Yes/No vote buttons for two different restaurants.[0088] “Users can select “I'm In or “I’m Out’, and their vote will be tallied on the Rundavoo pages.”See also [0039] (reproduced above) regarding ranking information according to votes so as to achieve a group consensus.

Regarding claims 5 and 16, Shidfar discloses the further limitation wherein each of the second electronic devices is further configured to generate the candidate projects, corresponding to the event information, of the participants according to a personal model and the event information.
Fig. 11: “Add Suggestion” button.Also fig. 13: “Suggest Other Time” and “Suggest Other Location” buttons.

Regarding claims 356 and 17, Shidfar discloses the further limitation wherein the first electronic 15device corresponding to the initiator is further configured to generate the candidate projects, corresponding to the event information, of the initiator according to a personal model and the event information.
Fig. 11 illustrates a “personal model” of the event information, as recited.[0033] “In accordance with other exemplary embodiments, an interactive plan page may have a customizable background as well as a Summary of user related or Social gathering related events. Events so Summarized may include dates, times, locations, questions, answers, votes, vote tallies, decisions (made and pending), and a decision countdown timer associated with each decision showing days, hours, minutes and seconds remaining until the window to make a selection has expired. In accordance with various other embodiments, an interactive plan page may enable users to create new events, view a user's events and access a user's account.” (Emphasis added.)

Regarding claims 7 and 18, Shidfar discloses the further limitation wherein each of the second 5electronic devices is further configured to generate the personal model, corresponding to the event information, of the participant according to a historical record and an acceptance, corresponding to the event information, of the participant.
Fig. 13, illustrating a screenshot which may appear on the device of any of the plurality of persons involved in the planning.[0038] “With continued reference to FIG. 1, from the inter active plan page a user may proceed to add a suggestion to or answer a question from one of the other users engaged in the social gathering.” (Emphasis added.)

Regarding claims 9 and 20, Shidfar discloses the further limitation wherein the first electronic device is further configured to calculate a plurality of recommendation scores 15corresponding to the candidate projects respectively according to the weight corresponding to each the participant in the event information and an acceptance, corresponding to each the candidate project, of each the participant.
[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.” (Emphasis added.)

Regarding claims 10 and 21, Shidfar discloses the further limitation wherein the first electronic device is further configured to sequence the candidate projects according to the 20recommendation score of each the candidate project and select a predetermined number of the candidate projects with higher sequence to serve as the recommended projects.

[0039] “With continued reference to FIG. 1, when a suggestion is received from a user. Such as via a Suggestion page, the Suggestion may be assigned a rank. Ranking Suggestions helps to reduce the occurrence of no one suggestion receiving majority approval as may occur when there are various options given to a group and the group is asked to make a decision. Decision ranking helps to ensure that a group comes to a decision around a given question by the deadline for that question. Decision ranking takes into account Votes for an answer as well as factors specific to the planner Voting including, but not limited to, a time at which the planner voted, hierarchy, a number of Social gatherings a planner has been involved in, a number of questions a planner has asked, a number of Suggestions a planner has made, and a number of purchases a planner has made in the system.” (Emphasis added.)

Regarding claims 11 and 22, Shidfar discloses the further limitation wherein the first electronic device is further configured to orderly transmit the recommended projects to the 25second electronic devices according to a sequence of the recommended projects and calculate the weight corresponding to each the participant in the event information according to the opinions, for the recommended projects, of the second electronic devices.
[0040] “When ranking or weighting the votes of individuals, the system may take into account various attributes of each user/planner. Exemplary attributes include, but are not limited to, a time when the user voted, a number of events the user participated in, a number of questions asked by the user, a number of answer Suggestions made by the user, a number of Votes cast by the user and a number of purchases made by the user. Other factors may include public vs. private Voting, sequential voting, veto/black-ball, utility/% allocation voting, iterative Voting, Poison pill—deliberate sabotage, Zero Sum (user can't attend if he/she chooses losing option), shared pot (reward for voters who choose winner) and the like.” (Emphasis added.)

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Burka discloses a collaborative event planning platform which features, inter alia, user voting (see e.g. [0039]). (US 2014/0278676 A1.)
Johnston discloses a multimodal virtual agent for interactive event planning. (Johnston M, Chen J, Ehlen P, Jung H, Lieske J, Reddy A, Selfridge E, Stoyanchev S, Vasilieff B, Wilpon J. Mva: The multimodal virtual assistant. In Proceedings of the 15th Annual Meeting of the Special Interest Group on Discourse and Dialogue (SIGDIAL) 2014 Jun (pp. 257-259).)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124